IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                         IN AND FOR KENT COUNTY


DOCTOR’S ASSOCIATES, INC.,                   )
                                             ) C.A. No. K13J-00403 JTV
                  Plaintiff,                 )
                                             )
      v.                                     )
                                             )
TROY W. WINDHAM,                             )
                                             )
                  Defendant.                 )




                               Submitted: May 30, 2014
                               Decided: August 25, 2014



Josiah R. Wolcott, Esq., Connolly Gallagher, LLP, Wilmington, Delaware.
Attorney for Plaintiff.

Patrick Scanlon, Esq., Milford, Delaware. Attorney for Defendant.



                       Upon Consideration of Plaintiff’s
                      Motion to Hold Inquisition Hearing
                     at Bar for the Calculation of Damages
                                    DENIED



VAUGHN, President Judge
Doctor’s Associates, Inc. v. Windham
C.A. No. K13J-00403 JTV
August 25, 2104

                                           ORDER
       Upon consideration of the plaintiff’s Motion to Hold Inquisition Hearing at Bar
for the Calculation of Damages, the defendant’s opposition thereto,1 and the record
of this case, it appears that:
       1.       On January 25, 2005, the plaintiff, Doctor’s Associates, Inc. (“DAI”),
entered into a franchise agreement with the defendant, Troy Windham, for a Subway
restaurant in Delaware.2 After a period of time, the plaintiff accused the defendant
of breaching the franchise agreement, which led to an arbitration hearing in
Connecticut on July 14, 2010. At the arbitration hearing, the arbitrator found in favor
of DAI, which resulted in termination of the franchise agreement. In the Superior
Court of Connecticut, the defendant sought to vacate the arbitrator’s decision and the
plaintiff sought to confirm it.         On January 23, 2012, the Superior Court of
Connecticut denied the defendant’s application to vacate the arbitrator’s decision and
granted the plaintiff’s application to confirm it.3 The defendant appealed to the
Appellate Court of Connecticut and in connection therewith, on March 19, 2013, the



       1
           On May 29, 2014 at 2:52 p.m., the defendant filed “Defendant’s Response to Plaintiff’s
Motion to Hold Inquisition at Bar for the Calculation of Damages.” Trans. ID 55515408. On
May 29, 2014 at 3:28 p.m., the defendant filed “Motion to Dismiss Plaintiff’s Motion to Hold
Inquisition at Bar for the Calculation of Damages.” Trans. ID 55515935. The defendant’s latter
filing elaborates on the defendant’s arguments in the former filing. The Court deems the former
filing as the defendant’s response and therefore, will not consider the latter filing.
       2
          The plaintiff and defendant actually entered into a franchise agreement for two Subway
stores: # 6109 and # 11581. The action in this Court only concerns store # 6109.
       3
           Windham v. Doctor’s Associates, Inc., 2012 WL 234048 (Conn. Super. Jan. 3, 2013).

                                                2
Doctor’s Associates, Inc. v. Windham
C.A. No. K13J-00403 JTV
August 25, 2104

plaintiff was granted an order for prejudgment remedy (“PJR”) against the defendant
in the amount of $145,000.4 On April 23, 2013, the plaintiff filed the PJR as a foreign
judgment in this Court. On November 26, 2013, the Appellate Court of Connecticut
affirmed the Superior Court of Connecticut’s confirmation of the arbitration award
and its PJR award.5
       2.       On April 15, 2014, the plaintiff filed this Motion to Hold Inquisition
Hearing at Bar for the Calculation of Damages. In the plaintiff’s motion, the plaintiff
contends that the amount of the PJR is incomplete. The plaintiff requests a hearing
to fully calculate the damages under the July 14, 2010 arbitration award.
       3.       The defendant objects to the plaintiff’s request on the basis that a foreign
judgment cannot be for a greater amount than the judgment amount determined in the
originating state. The defendant contends that if damages were not determined in
Connecticut, then Delaware should not undertake to determine them because to do
so would risk inconsistent determinations.
       4.       The Connecticut PJR remedy is unfamiliar to                Delaware courts.
Therefore, the Court looks to Connecticut law to understand PJRs. In Connecticut,
a PJR is:
                any remedy or combination of remedies that enables a
                person by way of attachment, foreign attachment,
                garnishment or replevin to deprive the defendant in a civil


       4
         The defendant filed a motion to dismiss the prejudgment remedy, which was denied.
The defendant appealed this decision to the Appellate Court of Connecticut as well.
       5
           Doctor’s Associates, Inc. v. Windham, 81 A.3d 230 (Conn. App. 2013).

                                               3
Doctor’s Associates, Inc. v. Windham
C.A. No. K13J-00403 JTV
August 25, 2104

                action of, or affect the use, possession or enjoyment by
                such defendant of, his property prior to final judgment but
                shall not include a temporary restraining order.6

For a Connecticut court to grant a PJR, Connecticut law has particular procedures that
must be followed.7
       5.       With regard to foreign judgments, Delaware law provides, in pertinent
part, as follows:
                The prothonotary shall treat the foreign judgment in the
                same manner as a judgment of the Superior Court of this
                State. A judgment so filed has the same effect and is
                subject to the same procedures, defenses and proceedings
                for reopening, vacating or staying, as a judgment of the
                Superior Court of this State and may be enforced or
                satisfied in like manner.

I find that this statute governs proceedings on foreign judgments filed in the Office
of the Prothonotary. The reopening of a judgment is governed by Superior Court
Civil Rule 60(b).8 Under Rule 60(b), this Court has discretion to reopen a judgment
upon a showing of (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
discovered evidence; (3) fraud; (4) a void judgment; (5) satisfaction of the judgment;
or (6) “extraordinary circumstances” justifying relief from the operation of the


       6
           Conn. Gen. Stat. Ann. § 52-278a (West).
       7
           Conn. Gen. Stat. Ann. § 52-278c-i (West).
       8
         White v. State, 919 A.2d 562 (Del. 2007) (discussing the Superior Court’s refusal to
grant a motion to reopen judgment in the context of Rule 60(b)).

                                                4
Doctor’s Associates, Inc. v. Windham
C.A. No. K13J-00403 JTV
August 25, 2104

judgment.9 The plaintiff has not asserted that this case falls into one of the grounds
upon which a judgment may be reopened. The plaintiff simply asserts that the
judgment is incomplete, and it wants to fully calculate the damages awarded under
the arbitration award.
      6.       I am not aware of any precedent for holding an inquisition at the bar on
an existing judgment, and I am not persuaded that any such procedure exists. The
standard for reopening a judgment not having been established, the plaintiff’s motion
is denied.
      IT IS SO ORDERED.



                                           /s/ James T. Vaughn, Jr.
                                               President Judge

cc:   Prothonotary
      Order Distribution
      File




      9
          Id.; Super. Ct. Civ. R. 60(b).

                                                5